DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-16 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Hayazaki (JP2009275850, of record, as evidenced by the attached machine translation).

    PNG
    media_image1.png
    217
    380
    media_image1.png
    Greyscale

Hayazaki teaches (Figs. 1-12) a movable diffraction grating (e.g., Fig. 2(b), see above) comprising:
a supporting portion (300);
a movable portion (20) including a first surface (top) and swingably connected with (through 30) the supporting portion (as seen in Fig. 2(a));
a resin layer in which a diffraction grating pattern is formed, the resin layer being provided on the first surface;
a reflection layer (5) provided along a diffraction grating pattern, the reflection layer being formed of metal; and
(22, 12, [5], “20 ... stress ...”) inducing stress on the movable portion (20), wherein
the first surface is caused to bend concavely by the stress.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a movable diffraction grating including “a resin layer in which the diffraction grating pattern is formed, the resin layer being provided on the first surface; and the reflection layer provided on the resin layer, wherein the first surface is caused to bend concavely by the stress”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234